RENDERED: MARCH 24, 2022
                                                          TO BE PUBLISHED


                 Supreme Court of Kentucky
                                  2021-SC-0138-DG


AARON JONES                                                          APPELLANT


                     ON REVIEW FROM COURT OF APPEALS
V.                           NO. 2020-CA-0260
                  JEFFERSON CIRCUIT COURT NO. 14-CI-001407



RAY PINTER D/B/A RAY PINTER                                           APPELLEE
CONSTRUCTION



             OPINION OF THE COURT BY CHIEF JUSTICE MINTON

                           REVERSING AND REMANDING

      This personal injury action has been percolating through the Kentucky

courts since 2014. At issue at this stage in the case is whether the trial court

abused its discretion by dismissing this action with prejudice under CR1

41.02(1). We accepted discretionary review to examine further when the

extreme remedy of dismissal of a civil action with prejudice under CR 41.02(1)

is appropriate. Finding an abuse of discretion on this record, we reverse.

                   I. FACTS AND PROCEDURAL BACKGROUND

      In 2014, Appellant Aaron Jones commenced this tort action, alleging

violations of state and federal laws relating to occupational safety. Jones



      1   Kentucky Rules of Civil Procedure.
served written discovery and deposed Appellee Ray Pinter. But, in 2015, the

trial court dismissed Jones’s case without prejudice for lack of prosecution

under CR 77.02. Jones moved for reinstatement because his counsel failed to

receive the Notice to Dismiss for Lack of Prosecution. Jones also noted that,

contrary to the trial court’s notice, pretrial steps had been taken in the

preceding year between June 6, 2014, and June 6, 2015. The trial court

granted reinstatement, entered a pretrial order, and the parties engaged in

additional discovery.

        In 2016, Pinter moved for summary judgment. The trial court denied

Pinter’s motion. Pinter appealed. The Court of Appeals affirmed denial of

summary judgment. This Court denied Pinter’s motion for discretionary review

in December 2018. Later, Jones disclosed expert witnesses, identified lay

witnesses, and noticed alleged damages. Pinter deposed Jones for a second

time.

        The trial court entered a pretrial order directing the parties to attempt to

resolve their disputes through mediation before the pretrial conference. The

trial court did not order the parties to attend mediation at a specific date or

time. On October 1, 2019, Jones failed to appear for mediation scheduled by

the parties without notifying Pinter in advance. In response, Pinter moved to

compel mediation and for an order requiring Jones to pay a portion of the fees

related to the missed mediation. The trial court granted the motion and

required Jones to pay Pinter’s share of expenses related to the initial




                                          2
mediation. Jones appeared for a rescheduled mediation on October 30, 2019.

Mediation failed to resolve the parties’ disputes.

      Pinter filed a notice for an independent medication examination (“IME”)

under CR 35.01. The trial court did not enter an order requiring Jones to

attend the IME. The parties scheduled the IME for November 1, 2019. Jones

failed to appear without prior notice.

      In response, Pinter moved for involuntary dismissal under CR 41.02(1).

Jones responded in opposition. Jones attributed his conduct to memory

impairment caused by injuries he sustained in the 2013 accident at issue in

this case. On January 29, 2020, the trial court found that dismissal with

prejudice was warranted “because by failing to appear for the mediation and

IME, Jones violated the Civil Rules and this Court’s Pre Trial Order and failed

to reasonably cooperate with Pinter’s attempt to prepare his case.”

      The Court of Appeals affirmed in a split decision, with one judge

concurring in the result only and another judge dissenting without

explanation. This Court granted discretionary review.

                             II. STANDARD OF REVIEW

      We review dismissals under CR 41.02 for abuse of discretion.2 Under

this standard of review, we will reverse the trial court’s dismissal only if it was

arbitrary, unreasonable, unfair, or unsupported by sound legal principles.3




      2   Jaroszewski v. Flege, 297 S.W.3d 24, 32 (Ky. 2009).
      3   Goodyear Tire & Rubber Co. v. Thompson, 11 S.W.3d 575, 581 (Ky. 2000).

                                            3
                                      III. ANALYSIS

      Under CR 41.02(1), a defendant may move for dismissal of an action or

claim for three reasons.4 First, a defendant may move for dismissal based on

plaintiff’s failure to prosecute.5 Second, a defendant may move for dismissal

due to plaintiff’s failure to comply with the Kentucky Rules of Civil Procedure.6

Third, a defendant may move for dismissal for plaintiff’s failure to comply with

any order of the court.7 Consideration of a motion to dismiss under CR

41.02(1) requires fact-specific determinations that are left to the sound

discretion of the trial court.8 The trial court must base its assessment on the

totality of the circumstances.9

      Still, a trial court’s discretion is not unfettered and is subject to an

important limitation. Our courts have long recognized that CR 41.02(1)

dismissal with prejudice is an “extreme remedy.”10 As a result, we must

“carefully scrutinize the trial court's exercise of discretion” when reviewing

dismissal with prejudice under CR 41.02(1).11


      4  CR 41.02(1) (“For failure of the plaintiff to prosecute or to comply with these
rules or any order of the court, a defendant may move for dismissal of an action or of
any claim against him.”).
      5   Id.
      6   Id.
      7   Id.
      8   Jaroszewski, 297 S.W.3d at 32.
      9   See id. at 36.
       10 Id. at 40. Cf. Manning v. Wilkinson, 264 S.W.3d 620, 624 (Ky. App. 2007);

Toler v. Rapid American, 190 S.W.3d 348, 351 (Ky. App. 2006); Polk v. Wimsatt, 689
S.W.2d 363, 364–65 (Ky. App. 1985).
      11   Manning, 264 S.W.3d at 624.

                                            4
      In considering the totality of the circumstances, trial courts may consider

the factors espoused in Ward v. Housman.12 Ward provides a nonexclusive list

of factors for consideration when analyzing the totality of the circumstances

relevant to a motion to dismiss for lack of prosecution under CR 41.02.13 The

Ward factors are: “1) the extent of the party's personal responsibility; 2) the

history of dilatoriness; 3) whether the attorney's conduct was willful and in bad

faith; 4) meritoriousness of the claim; 5) prejudice to the other party, and 6)

alternative sanctions.”14

      The trial court dismissed this action both for Jones’s noncompliance with

the court’s orders and for his failure to prosecute. We consider each in turn.

   A. Dismissal for Noncompliance with Court Orders

      The trial court concluded that dismissal was warranted in part because

Jones violated orders of the court by failing to appear for mediation and the

IME. But, on this record, to the extent Jones violated any court orders, those

violations were insufficient to warrant the extreme remedy of dismissal with

prejudice.

      First, the trial court incorrectly relied on the missed mediation as a basis

for dismissal because Jones ultimately complied with the court’s pretrial order,

which required the parties to attempt to resolve their disputes through

mediation before the pretrial conference.


      12See 809 S.W.2d 717, 719 (Ky. App. 1991) (citing Scarborough v. Eubanks, 747
F.2d 871, 875–78 (3d Cir. 1984)).
      13   Id.
      14   Id.

                                         5
      The trial court’s February 3, 2016, Civil Jury Trial Order stated that

“[t]he parties shall attempt to resolve their differences through mediation prior

to the pretrial conference.” The Order did not specify a date or time for

mediation to occur. It only required that the parties instruct the court on the

outcome of mediation once completed. The pretrial conference was set for

November 6, 2019.

      Even if Jones’s failure to appear at the October 1, 2019, mediation

constituted a violation of a court order or local rules,15 Jones eventually

complied with the trial court’s pretrial order by attending mediation on October

31, 2019—before the November 6, 2019, pretrial conference. As a result, any

violation of the trial court’s order or the local rules regarding mediation was

remedied by Jones’s subsequent participation in mediation before the pretrial

conference. Moreover, the court levied sanctions due to Jones’s failure to

appear at the initial mediation, including requiring Jones to pay Pinter’s share

of mediation fees.16 It was unreasonable for the court to conclude that the


      15  The Rules of Practice & Procedure for the 30th Judicial Circuit, Jefferson
Circuit Court, LR 1308, provides that, except by agreement, “all counsel of record and
all parties shall attend the mediation.”
       It is not clear that a violation of local rules justifies dismissal for failure to
follow a court order under CR 41.02(1). The plain language of CR 41.02(1) provides
that dismissal may be appropriate for plaintiff’s failure “to comply with these rules.” It
appears that CR 41.02(1)’s reference to “these rules” means the Kentucky Rules of
Civil Procedure. But we need not definitively resolve that issue here because Jones
complied with LR 1308 when he attended the rescheduled mediation on October 31,
2019.
      16  Pinter also contends that Jones failed to comply with paragraph 19 of the
trial court’s Civil Jury Trial Order, which warned that failure of any attorney or party
to comply with the requirements outlined therein may result in unspecified sanctions
as deemed appropriate by the court. But even if Jones violated the court’s pretrial
order, the trial court sanctioned Jones for failure to attend the first mediation. As a
                                            6
missed mediation constituted a violation of a court order that warranted

dismissal under CR 41.02(1).

      Second, the trial court’s reliance on Jones’s failure to appear for an IME

as a basis for dismissal for noncompliance with court orders is misplaced

because the court never ordered Jones to appear for an IME.

      On September 19, 2019, Pinter filed a Notice of CR 35 Examination17

with the trial court. The parties agreed to set the IME for November 1, 2019.

Even so, the record is devoid of any evidence that the trial court ordered Jones

to appear for an IME.



result, Pinter’s suggestion that paragraph 19 of the court’s pretrial order provides
support for dismissal under CR 41.02(1) is unpersuasive because Jones had already
been sanctioned for that misconduct.
      17   CR 35.01 provides as follows:
                     When the mental or physical condition (including the blood
            group) of a party, or of a person in the custody or under the legal
            control of a party, is in controversy, the court in which the action
            is pending may order the party to submit to a physical or mental
            examination by a physician, dentist or appropriate health care
            expert, or to produce for examination the person in his custody or
            legal control. The order may be made only on motion for good
            cause shown and upon notice to the person to be examined and to
            all parties and shall specify the time, place, manner, conditions,
            and scope of the examination and the person or persons by whom
            it is to be made.
        The record reflects that the CR 35.01 examination was noticed by Pinter but is
devoid of a court order compelling Jones to submit to an IME. Of course, the parties
did agree to schedule the IME for November 1, 2019. And Pinter argues that
arrangements for a CR 35.01 examination are routinely made without court
involvement. Even so, the plain text of CR 35.01 indicates that “the court . . . may
order” a party to submit to an examination. It makes no mention of the parties
arranging for an examination without court involvement. Furthermore, the rule states
that “[t]he order may be made only for good cause shown.” Here, there is no indication
that Pinter moved the court to order an examination. Even if Jones’s conduct violated
common civil practice and procedure in Kentucky courts, it is axiomatic that there can
be no violation of a court order to submit to a CR 35.01 examination where no motion
for such relief was filed and no such order was entered on the record.

                                             7
       Thus, although Jones should have attended the IME, he did not

technically violate any order of the court by failing to do so. As a result, it was

unreasonable for the trial court to conclude that Jones violated a court order

by failing to appear for the IME.

       Ultimately, while we do not condone Jones’s actions in missing the initial

mediation and IME, those actions do not constitute violations of court orders

that justify the extreme remedy of dismissal with prejudice under CR

41.02(1).18

   B. Dismissal for Failure to Prosecute

       The trial court also concluded that dismissal was appropriate for failure

to prosecute. When reviewing dismissal for failure to prosecute, we must

balance the broad discretion given to trial courts with the extreme nature of

dismissal of a civil action with prejudice under CR 41.02(1).19 Ultimately,

considering the totality of the circumstances, Jones’s misconduct was

insufficient to justify the extreme sanction of dismissal with prejudice under

CR 41.02(1).

       “[P]rosecution in this context essentially entails pursuing the case

diligently toward completion or, in other words, actually working to get the case



       18 That is not to say that litigants are free to disregard pretrial obligations or
court-imposed requirements just because no express court order exists. Failure to
cooperate in pretrial discovery or comply with a court’s pretrial order may warrant
dismissal for failure to prosecute under CR 41.02(1) under the appropriate
circumstances, even if no specific court order was directly violated. Nonetheless, a
trial court cannot dismiss an action under CR 41.02(1) for failure to comply with an
order of the court where no court order exists.
       19   Jaroszewski, 297 S.W.3d at 32.

                                             8
resolved—not just keeping it on a court's docket or occasionally working on the

file without actively attempting to resolve matters in dispute.”20 Prosecuting a

case diligently to completion “involves, not only preparing one's own case, but

also reasonably cooperating with the opponent's active attempts to prepare its

case, such as responding timely to discovery requests.”21

      The trial court pointed to three events as the primary bases for its

dismissal for failure to prosecute: (1) the court’s previous dismissal for failure

to prosecute under CR 77.02; (2) Jones’s failure to appear for the October 1,

2019, mediation; and (3) Jones’s failure to attend the IME. But the trial court

did not base its decision on these events standing alone. The court also

analyzed some of the factors espoused in Ward in concluding that dismissal

with prejudice was appropriate. We review the trial court’s reasoning below.

      First, the record does not reflect a history of dilatoriness that supported

dismissal. On June 6, 2015, the trial court entered a Notice to Dismiss for

Lack of Prosecution. The notice stated that no pretrial steps had been taken in

the matter in the preceding year and warned that the case would be dismissed

in 30 days unless good cause was shown as to why no pretrial steps had been

taken. On July 20, 2015, the trial court found that no pretrial step had been

taken within the preceding year and dismissed the case without prejudice,

pursuant to CR 77.02.




      20   Id. (internal quotations and alteration omitted).
      21   Id.

                                              9
      But the court’s prior dismissal under CR 77.02 should not have been

entered. On July 29, 2015, Jones moved the court to set aside its dismissal

and reinstate the case. In support of the motion to set aside, Jones’s counsel

swore under oath that he never received a copy of the Notice to Dismiss for

Lack of Prosecution. Additionally, the record reflects that pretrial steps were

taken in the year preceding June 6, 2015. For instance, Jones responded to

Pinter’s written discovery in August 2014. Jones also propounded written

discovery in February 2015, which Pinter answered on June 23, 2015, less

than 30 days after the trial court entered its Notice of Dismissal for Lack of

Prosecution. In response, the trial court set aside its CR 77.02 dismissal and

reinstated the case.

      The prior dismissal under CR 77.02 cannot be relied upon as evidence of

lack of prosecution or a dilatory history in this matter. The record indicates

that Jones failed to receive the Notice of Dismissal for Lack of Prosecution and

reflects that Jones was prosecuting the action in the year preceding June 6,

2015. As such, the prior dismissal for lack of prosecution under CR 77.02 was

entered in error and cannot provide support for the subsequent dismissal for

lack of prosecution under CR 41.02.

      That leaves two events supporting the trial court’s conclusion that the

record reflects a history of dilatoriness—failure to appear for the first mediation

and failure to submit to the IME. It is undisputed that Jones failed to appear

for the first scheduled mediation and the IME without prior notice to Pinter or




                                        10
the court. No doubt, this conduct reflects a concerning disregard for pretrial

deadlines and obligations on Jones’s part.

      Still, in considering the totality of the circumstances, these two discrete

incidents of pretrial misconduct must be weighed against the substantial

pretrial steps taken by Jones to prosecute this matter and prepare for trial.

Among other actions, Jones propounded and responded to written discovery,

participated in depositions, responded to a motion for summary judgment,

litigated a two-year interlocutory appeal related to a motion for summary

judgment, and complied with pretrial disclosure obligations. And, as

previously mentioned, while Jones missed the first mediation, he participated

in mediation before the pretrial conference, just a few months before the CR

41.02(1) dismissal. Notwithstanding Jones’s failures to appear for the first

mediation and IME, the procedural history of the case demonstrates that

substantial steps were taken to complete discovery and prepare for trial.

      Ultimately, it was unreasonable to conclude that there was a history of

dilatoriness on these facts. As a result, the first factor weighs heavily against

dismissal.

      Of course, some of the Ward factors weigh in favor of dismissal. Take,

for instance, the extent of Jones’s personal responsibility. The trial court found

that Jones was personally responsible for missing the mediation and IME. And

we will not disturb that conclusion. While Jones presented evidence to the

contrary, the trial court reasonably concluded that Jones bore personal

responsibility for his absences.

                                        11
       The court also concluded that Pinter was prejudiced by Jones’s failure to

attend the IME because “the additional passage of time after the missed IME

[was] particularly significant given that Jones’ alleged injury occurred almost

seven years ago, thereby raising concerns of fading memories and potential

intervening causes of alleged physical issues.” Of course, passage of time can

result in spoliation of evidence, especially where, as here, an injury or event

occurred several years in the past. Still, this factor weighs against dismissal

because Jones is not primarily responsible for the bulk of the passage of time

in this case. Again, an interlocutory appeal of the trial court’s summary

judgment denial resulted in an approximate two-year stay in this litigation.

Comparatively, Jones’s pretrial misconduct delayed this case for a few months

prior to the trial court’s dismissal.

       Lastly, the court also considered imposing less-severe sanctions. The

trial court concluded that less-severe sanctions were unwarranted because

less-severe sanctions had already been imposed due to Jones’s failure to attend

the first mediation.22 As a result, the trial court fairly concluded that this

factor weighed in favor of dismissal.


       22 The trial court also found that less-severe sanctions were unwarranted, in
part, because “Pinter contend[ed] Jones [was] unlikely to reimburse the mediation and
IME fees incurred by Pinter when Jones failed to appear and Jones offer[ed] no
argument to the contrary.” The parties dispute whether Jones paid the mediation fee
as required by the trial court’s order. In his brief to this Court, Jones contends that
he complied completely with the trial court’s order imposing sanctions for missing the
initial mediation. Pinter argues that the mediation fees were not paid. As the Court of
Appeals noted, the record is inconclusive on whether Jones paid Pinter’s portion of the
mediation fees for the missed mediation. As such, since the record is inconclusive on
this point, we decline to consider this evidence as part of our analysis of the totality of
the circumstances.

                                            12
      Even so, we must consider the totality of the circumstances when

reviewing a dismissal under CR 41.02(1).23 The Ward factors provide helpful

guidelines in reviewing the totality of the circumstances but are neither

dispositive nor required to be applied formulaically.24

      The trial court’s dismissal fails to account for the extreme nature of a

dismissal with prejudice under CR 41.02(1). Here, the two discrete incidents of

pretrial misconduct—missing the first mediation and failing to appear for the

IME—do not constitute failure to prosecute where one of the incidents of

misconduct was subsequently cured and the totality of the circumstances

reflect substantial steps toward completion of discovery and preparation for

trial on the plaintiff’s part. Both this Court and the Court of Appeals have

upheld dismissals for failure to prosecute for repeated pretrial misconduct or

after long delays in litigation.25 Of course, the length of delay is not dispositive.

Under appropriate circumstances, dismissal under CR 41.02(1) may be

warranted based on failure to prosecute resulting from egregious pretrial

misconduct or numerous delays over a short period. But here, the record

reflects two discrete incidents of pretrial misconduct occurring close in time to

one another and delaying the litigation by a period of months, not years.



      23   Jaroszewski, 297 S.W.3d at 34–36.
      24   See id.
      25 See id. at 30 (upholding dismissal for failure to prosecute where trial court
found a lack of sufficient effort to prosecute the case for four years without reasonable
explanation); see also Nolan v. Neeley-Thoms, 290 S.W.3d 89, 90, 92–93 (Ky. App.
2009) (upholding dismissal under CR 41.02 based on numerous delays over a 2.5-year
period).

                                           13
Without more, the trial court’s holding that dismissal with prejudice was

warranted for want of prosecution was unreasonable and unsupported by

sound legal principles.

       In sum, our decision is not an endorsement for excusing lackadaisical

pretrial cooperation or preparation. Parties who cavalierly disregard deadlines

or their obligation of good faith participation in the pretrial process do so at

their own peril. In the present case, although the record before this Court does

not support affirmance of the extreme sanction of dismissal with prejudice,

further misconduct or dilatory action by Jones may merit the imposition of

severe sanctions, including dismissal with prejudice.

                                 IV. CONCLUSION

      After carefully scrutinizing the record, we find that the trial court abused

its discretion by dismissing this action with prejudice under CR 41.02(1). As a

result, we reverse the Court of Appeals’ decision and remand to the Jefferson

Circuit Court for further proceedings consistent with this opinion. On remand,

we express no opinion on the imposition of less-severe sanctions for Jones’s

failure to appear for the IME.

      All sitting. All concur.




                                        14
COUNSEL FOR APPELLANT:

Patrick S. McElhone


COUNSEL FOR APPELLEE:

Valerie W. Herbert
Jennifer A. Peterson
Travis Herbert & Stempien, PLLC




                                  15